TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-16-00262-CV
                                      NO. 03-16-00264-CV



                                  Stacey Hammer, Appellant

                                                v.

  University Federal Credit Union; Wayne Morgan a/k/a El Campo Real Estate, LP a/k/a
   The Morgan Children, Inc. a/k/a Preferred Properties; Venessa Zapata Peters; and
                             Kerry L. Haliburton, Appellees


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 419TH JUDICIAL DISTRICT
       NO. D-1-GN-15-000557, HONORABLE KARIN CRUMP, JUDGE PRESIDING



                            MEMORANDUM OPINION


PER CURIAM

               Appellant Stacey Hammer has notified this Court that she has filed for bankruptcy

protection (United States Bankruptcy Court, D. Colo., chapter 7, docket number 16-20158-EEB).

See Tex. R. App. P. 8.1. Accordingly, this appeal is stayed. See 11 U.S.C. § 362(a); Tex. R. App.

P. 8.2. Any party may file a motion to reinstate upon the occurrence of an event that would allow

the appeal to proceed. See Tex. R. App. P. 8.3(a). Failure to notify this Court of a lift of the

automatic stay or the conclusion of the bankruptcy proceeding may result in the dismissal of this

appeal for want of prosecution. See id. R. 42.3(b).
Before Justices Puryear, Pemberton, and Field

Bankruptcy

Filed: October 28, 2016




                                                2